Affirmed and Opinion filed March 6, 2003








Affirmed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00548-CR
____________
 
MOHAMMAD
MUNIR ASIF, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 232nd District Court
Harris
County, Texas
Trial
Court Cause No. 647,161
 

 
M E M O R A N D U M  O P I N I O N
Appellant pled guilty to the offense of sexual assault of a
child on February 12, 1993.  In
accordance with a plea bargain, appellant was sentenced on February 12, 1993,
to confinement for 10 years in the Texas Department of Criminal Justice,
Institutional Division.  On September 11,
2001, appellant filed a motion for DNA testing. 
On April 8, 2002, the trial court denied appellant=s motion and adopted the State=s proposed findings of fact,
including the finding that no evidence was tagged in appellant=s case that could be tested.




Appellant's appointed counsel filed a brief in which she
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  No pro se response has been filed.  
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).